                        1      RYAN L. EDDINGS, Bar No. 256519
                               reddings@littler.com
                        2      ANDREW H. WOO, Bar No. 261120
                               awoo@littler.com
                        3      LITTLER MENDELSON, P.C.
                               5200 North Palm Avenue, Suite 302
                        4      Fresno, CA 93704.2225
                               Telephone: 559.244.7500
                        5      Facsimile: 559.244.7525
                        6      Attorneys for Defendant
                               PAPE MATERIAL HANDLING, INC.
                        7

                        8                                 UNITED STATES DISTRICT COURT
                        9                                EASTERN DISTRICT OF CALIFORNIA
                     10

                     11        U.S. EQUAL EMPLOYMENT                       Case No. 1:17-CV-01291-AWI-BAM
                               OPPORTUNITY COMMISSION,
                     12                                                    JOINT STIPULATION TO EXTEND
                                                  Plaintiff,               THE DEADLINE FOR THE
                     13                                                    PARTIES TO FILE THE
                               v.                                          PROPOSED CONSENT DECREE;
                     14                                                    AND ORDER
                               PAPE MATERIAL HANDLING,
                     15        INC.,
                                                                           Complaint Filed: September 27, 2017
                     16                           Defendants.
                     17

                     18                       TO THE HONORABLE DISTRICT COURT JUDGE, MAGISTRATE
                     19        JUDGE, PLAINTIFF, AND ALL ATTORNEYS OF RECORD:
                     20                       Plaintiff United States Equal Employment Opportunity Commission
                     21        (“Plaintiff”) and Defendant Pape Material Handling, Inc. (“Defendant”), through their
                     22        respective counsel of record, hereby submits this Joint Stipulation for the Court to
                     23        extend the deadline for the Parties to file the Proposed Consent Decree from May 2,
                     24        2019 to May 9, 2019.
                     25                       As previously stated, the Plaintiff and Defendant (hereinafter collectively
                     26        “Parties”) were able to reach a settlement on September 20, 2018, and have agreed in
                     27        principle to the monetary amount and major terms of the injunctive remedies. (ECF
                     28
LITTLE R MEND ELSO N, P .C .
    5200 N orth Palm Avenue
           Suite 302           Joint Stip. to Extend Deadline to File
    Fresno, CA 93704.2225                                                                  CASE NO. 1:17-CV-01291-AWI-BAM
         559.244.7500
                               Consent Decree; Order
                        1      No. 38) Per the Parties’ request, the Court ordered the Parties to file the Proposed
                        2      Consent Decree no later than May 2, 2019. (ECF No. 55).
                        3                     During this time, the Parties have finalized the many details of the
                        4      Proposed Consent Decree and its exhibit. While the Parties have worked diligently, the
                        5      Parties need a one-week extension to have the Proposed Consent Decree executed by
                        6      all Parties.
                        7                     As such, good cause exists to extend the deadline to file the Proposed
                        8      Consent Decree, as such action would minimize costs and conserve judicial resources
                        9      to concentrate on finalizing the Proposed Consent Decree. Furthermore, the requested
                     10        continuance will not result in any undue delay or prejudice to either party.
                     11                               Accordingly, the Parties request that this Court extend the May 2,
                     12        2019 deadline for the Parties to file the Proposed Consent Decree to May 9, 2019.
                     13        Dated: May 2, 2019                           U.S. EQUAL EMPLOYMENT
                                                                            OPPORTUNITY COMMISSION
                     14

                     15
                                                                            By: /s/ Lorena Garcia-Bautista
                     16                                                       LORENA GARCIA-BAUTISTA
                                                                              Attorneys for Plaintiff U.S. EEOC
                     17

                     18        Dated: May 2, 2019                           LITTLER MENDELSON, P.C.
                     19
                     20                                                     By: /s/ Ryan L. Eddings
                     21
                                                                              RYAN L. EDDINGS
                                                                              Attorneys for Defendant
                     22
                                                                              PAPE MATERIAL HANDLING,
                                                                              INC.
                     23

                     24                       I, Ryan L. Eddings, certify that the content of this document is acceptable
                     25        to all persons required to sign the document as I obtained authorization for the
                     26        electronic signatures of all parties on the document.
                     27

                     28
LITTLE R MEND ELSO N, P .C .
    5200 N orth Palm Avenue
           Suite 302           Joint Stip. to Extend Deadline to File      2.
    Fresno, CA 93704.2225                                                                  CASE NO. 1:17-CV-01291-AWI-BAM
         559.244.7500
                               Consent Decree; Order
                        1                                               ORDER
                        2             Pursuant to the parties’ stipulation, and good cause appearing, IT IS HEREBY
                        3      ORDERED that the deadline to file the Proposed Consent Decree and other settlement
                        4      documents is extended to May 9, 2019. No further extensions of time shall be granted
                        5      absent a demonstrated showing of good cause.
                        6
                               IT IS SO ORDERED.
                        7

                        8         Dated:     May 2, 2019                        /s/ Barbara   A. McAuliffe      _
                                                                          UNITED STATES MAGISTRATE JUDGE
                        9

                     10

                     11

                     12

                     13

                     14

                     15

                     16

                     17

                     18

                     19
                     20

                     21

                     22

                     23

                     24

                     25

                     26
                     27

                     28
LITTLE R MEND ELSO N, P .C .
    5200 N orth Palm Avenue
           Suite 302           Joint Stip. to Extend Deadline to File    3.
    Fresno, CA 93704.2225                                                               CASE NO. 1:17-CV-01291-AWI-BAM
         559.244.7500
                               Consent Decree; Order
